Citation Nr: 0022150	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  94-44 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for the residuals of a 
gastrointestinal disorder, to include peptic ulcers.  

3.  Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to November 
1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO. 

The Board remanded this matter for additional development of 
the record in March 1997 and July 1998.  


FINDING OF FACT

The veteran's claim of service connection for PTSD is 
plausible. 


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107(a), 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a psychiatric disorder, to include 
PTSD 

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim of service 
connection for a psychiatric disorder, to include PTSD.  If 
not, his application for service connection must fail, and 
there is no further duty to assist him in the development of 
his claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for psychoses is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

In the case of PTSD, service connection requires  medical 
evidence establishing a diagnosis of the condition in 
accordance with the provisions of 38 C.F.R. § 4.125 (a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The veteran's service medical records are entirely negative 
for any complaints or findings relative to a psychiatric 
disability.  

VA outpatient records dated in September and November 1976 
show that the veteran was seen for complaints of nervousness 
and that he requested medication for those complaints.

Private treatment reports submitted in support of the 
veteran's claim note a diagnosis of depressive reaction in 
December 1990.  A medical certificate completed for a claim 
of disability benefits during unemployment dated in May 1991 
included a diagnosis of PTSD; however, no supportive 
documentation to substantiate this diagnosis is of record.  
VA outpatient treatment report dated in February 1992 also 
references a diagnosis of PTSD without supporting 
documentation.  

The veteran was initially afforded a VA psychiatric 
examination in September 1991.  At that time, the veteran 
reported feelings of depression, irritability, anxiety, 
difficulty sleeping, and recurrent nightmares, some of which 
were stated to refer to his Vietnam combat experiences.  The 
veteran explained that he had experienced similar symptoms 
over a period of years, but that they had worsened last year, 
beginning with an episode of confusion, marked anxiety and 
associated physical symptoms while working as a tractor 
trailer driver.  As a result, he had been unable to work 
since that time and the symptoms had continued.  Diagnosis 
was deferred at that time until additional psychological 
testing could be performed; however, an addendum to the 
report dated in November 1991 noted that the veteran had 
failed to report for psychological testing.  Consequently, a 
diagnosis of anxiety disorder, not otherwise specified, was 
rendered on the basis of the initial evaluation.  It was also 
specifically emphasized that PTSD had not been diagnosed. 

Subsequent to the above VA examination, in December 1991, the 
veteran submitted a statement from Dr. Brigio, another of his 
private treating physicians.  In this statement, the 
physician noted that he no longer had medical records dating 
back to 1970 for the veteran, because he did not keep records 
beyond 7 years.  The physician also stated, however, that, 
since January 1970, he did have knowledge of the veteran's 
"ulcers and stress disorder" and was aware that the veteran 
had received treatment for these conditions off and on since.  
In fact, he specifically noted that he had treated the 
veteran for these conditions in the past.  

Lay statements submitted in support of the veteran's claim 
and authored by the veteran's current wife and a friend noted 
the veteran's tendency to exhibit "explosive" behavior.  

A January 1995 Decision of the Social Security Administration 
shows that the veteran was awarded disability benefits.  It 
was noted that the medical evidence revealed that the veteran 
had PTSD in addition to other disabilities.  It was indicated 
that the veteran had a history of service in Viet Nam and had 
been diagnosed with PTSD related to his experiences.  The 
records of the Social Security Administration used as the 
basis for the disability determination are of record.  
Included with those records is an April 1993 Disability 
Determination Evaluation in which the veteran reported that 
he received a medical discharge from the active service due 
to PTSD and that he was service connected for PTSD.  The 
examiner indicated that diagnosis was personality disorder, 
not otherwise specific with schizoid and schizotipal 
features.  It was also noted that he would retain an Axis I 
diagnosis of PTSD as indicated by the VA hospital.  Another 
April 1993 Disability Determination Evaluation showed 
diagnoses that included history of depression and panic 
attacks and history per patient of having a diagnosis of 
PTSD. 

In August 1999, the veteran was afforded a VA examination for 
PTSD.  Based on an evaluation of the veteran, the examining 
physician rendered the following diagnoses:  depression, 
chronic, moderate severity; and somatization disorder.  The 
examining physician went on to explain that the veteran 
obviously had had and was currently afflicted with a chronic, 
long-term depression of moderate intensity, the etiology of 
which was more than sufficiently accounted for through the 
veteran's own description of approximately three decades of 
social, vocational and marital maladjustment.  He further 
noted that predisposition for somatization was usually well 
established in the early formative years of life, and that 
consequently, he considered the matter of immediate post-
service psychosis unlikely given the veteran's current 
personal presentation and past history of interpersonal 
endeavor and involvement.  According to the examiner, the 
existence of a chronic psychosis of many years duration would 
presuppose the necessity of some determinate period of 
inpatient psychiatric treatment and the use of antipsychotic 
medications, neither of which was present in this case.  

As noted hereinabove, in determining whether an application 
for benefits is well grounded, the truthfulness of evidence 
offered by the veteran and his representative is presumed.  
King at 21.  The evidence currently before the Board includes 
medical evidence suggesting that the veteran currently 
suffers from PTSD, the veteran's statements of having an in-
service stressor event which is presumed credible and that 
medical evidence linking the PTSD to certain stressful events 
in service.  

Hence, the Board finds that the veteran's claim meets the 
requirements set forth by the Court in Caluza.  Accordingly, 
the veteran has submitted a well-grounded claim of service 
connection for PTSD.  


ORDER

As the veteran has submitted a well-grounded claim of service 
connection for PTSD, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  


REMAND

The veteran asserts that he suffers from fibromyalgia which 
is due to disease or injury which was incurred in or 
aggravated by service.  

In July 1999, the veteran was afforded a VA examination for 
the specific purpose of obtaining an opinion as to the nature 
and likely etiology of any current disability attributable to 
fibromyalgia.  Unfortunately, however, the examining 
physician initially failed to render an opinion as to this 
question.   

The RO correctly determined that this examination was 
inadequate and, thus, forwarded the veteran's claims file 
back to the examining physician for clarification of her 
opinion.  In a statement dated in November 1999, the initial 
examining physician came to the conclusion, after reviewing 
the claims folder, that there was a relationship between the 
veteran's fibromyalgia and his period of military service, as 
well as his acquired psychiatric disorder.  

In December 1999, the initial examining physician rendered a 
second opinion as to the etiology of the veteran's 
fibromyalgia.  At this time, she noted that she had examined 
the veteran's service medical records and was unable to find 
any symptoms or physical findings of fibromyalgia during his 
time of service.  She went on to state that fibromyalgia was 
a syndrome with no known etiology which may on occasion be 
precipitated by a viral or some other type of infection, 
evidence of which was lacking in this case.  She further 
noted that the veteran's symptoms of fibromyalgia first began 
to appear in his claims file in the late 1980s.  

In light of the conflicting opinions rendered above, the 
Board finds that the RO should attempt to contact the 
original VA examining physician and request that she clarify 
whether, in fact, the veteran's fibromyalgia is related to 
his military service.  

In the event that the original VA examining physician cannot 
be contacted, the RO should schedule the veteran for another 
VA examination in order to clarify this matter.  

The veteran is seeking service connection for residual of a 
gastrointestinal disorder, to include peptic ulcers.  In July 
1998, the Board remanded the issue in order to afford the 
veteran another VA examination to determine the etiology of 
the claimed disorder.  

A VA gastrointestinal examination was conducted in July 1999.  
The examiner noted that the veteran had received both VA and 
private medical treatment and had undergone surgery.  The 
final diagnosis was status post surgery for gastric outlet 
obstruction due to scarring from previous ulcers.  It was 
noted that records should be obtained pertaining to pervious 
gastrointestinal studies both from the VA and from his 
private physicians.  The examining physician went on to note 
that while the veteran did not have gastrointestinal 
disability at present, he did, in fact, suffer from symptoms 
associated with peptic acid disease prior to his recent 
surgery.  The physician further opined that, while the peptic 
acid disease was not necessarily caused by the veteran's 
service, there was a "good possibility" that the condition 
was made somewhat worse by his being in the service and the 
stresses associated with his alleged PTSD and the stress of 
being in Vietnam, as well as his service-connected skin 
condition.  

The Board notes that both VA and private medical records 
pertaining to the veteran's gastrointestinal disorder are 
contained in the claims folder.  Based on the report 
submitted, the examiner did not completely fulfill the 
directives of the July 1998 remand order.  Specifically, it 
does not appear that the examining physician reviewed the 
claims folder prior to the examination.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where compliance with the remand orders of the Board or the 
Court has not been achieved, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, the veteran must be 
afforded another examination in order to determine the nature 
and etiology of the claimed gastrointestinal disorder.  Any 
additional treatment records should also be obtained.

As discussed, the veteran asserts that he suffers from PTSD 
due to incidents in service.  The veteran has submitted 
statements indicating that he witnessed a soldier die during 
training in Boot Camp at Paris Island.  He also asserted that 
during service in Vietnam, he saw a soldier severely burned 
after stepping on a mine  The veteran has not provided the 
names of the individuals mentioned or the dates of the 
incidents. .  He also indicated that in August 1969, he 
witnessed an ammunition dump explode.

No attempt has been made to verify the stressors with the US 
Armed Services Center for Research of Unit Records 
(USASCRUR).

The Board finds that additional development of the evidence 
is warranted with regarding the claim for PTSD.  The Board 
notes that, since the veteran has been found to have 
submitted a well-grounded claim, VA has a duty to assist the 
veteran in the development of facts pertaining to his claim. 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  

The RO should again contact the veteran and request that he 
provide specific information regarding the claimed service 
stressors.  The Board emphasizes, for the veteran's benefit, 
that the duty to assist is not a one-way street.  If the 
veteran wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The Court has held that requiring a 
claimant to provide this information to VA does not represent 
an impossible or onerous task.  Id. at 193.  Thereafter, the 
RO should attempt to verify all contended stressors, 
particularly the deaths of individuals witnessed by the 
veteran, through all appropriate sources.  

Accordingly, this case is REMANDED for the following 
development:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
fibromyalgia and a gastrointestinal 
disorder since service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured. 

2.  The RO should contact the VA 
physician who conducted the July 1999 
examination and have her clarify, based 
on a comprehensive review of the 
veteran's claims folder, whether the 
veteran's fibromyalgia is related to 
service.

3.  If the original VA examining 
physician cannot be contacted, the 
veteran should be afforded another VA 
medical examination in order to determine 
the nature and likely etiology of the 
claimed fibromyalgia.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  All 
indicated studies should be accomplished 
as deemed appropriate by the medical 
examiner.  Based on his/her review of the 
case, the medical examiner is requested 
to provide an opinion as to the 
likelihood that any current disability 
attributable to fibromyalgia is due to 
disease or injury which was incurred in 
or aggravated by service.  A complete 
rationale for all opinions expressed must 
be provided.  

4.  The veteran should be afforded 
another VA medical examination in order 
to determine the nature and likely 
etiology of the claimed gastrointestinal 
disorder. The claims folder must be made 
available to the examiner for review 
prior to the examination.  All indicated 
studies should be accomplished as deemed 
appropriate by the medical examiner.  
Based on his/her review of the case, the 
medical examiner is requested to provide 
an opinion as to the likelihood that any 
current gastrointestinal disability is 
due to disease or injury which was 
incurred in or aggravated by service.  
The examiner should also provide an 
opinion as to the likelihood that any 
current gastrointestinal disability is 
due the veteran's service-connected skin 
condition.  A complete rationale for all 
opinions expressed must be provided.

5.  The RO should take appropriate steps 
to ask the veteran to provide 
comprehensive information concerning the 
inservice stressor events he feels 
support his claim of service connection 
for PTSD.  He should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
RO should inform the veteran that he may 
specifically submit lay/comrade 
statements which support his report of 
the alleged stressors.  He should be told 
that the information is necessary to 
obtain supportive evidence of the 
stressful events.  

6.  Then, based on all of the stressor 
information provided, the RO should 
prepare a summary of all claimed 
stressors and then undertake appropriate 
steps in order to obtain verification of 
the events.  This should include 
forwarding the information to USASCRUR, 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  That agency should 
be requested to provide any information 
which might corroborate the veteran's 
alleged stressors, including all 
pertinent reports pertaining to the 
veteran's units.  The response from 
USASCRUR should be associated with the 
claims folder.  In addition, the RO 
should seek to corroborate the veteran's 
alleged stressors through any other 
appropriate service department.  

7.  The RO then should afford the veteran 
a VA examination in order to determine 
the nature and likely etiology of the 
claimed psychiatric disorder.  The claims 
folder should be made available for 
review.  Based on his/her review of the 
case, the examiner should determine 
whether the veteran is suffering from 
PTSD.  If the veteran is diagnosed with 
PTSD, the examiner must identify each 
claimed stressor which is sufficient to 
support the diagnosis and state whether 
there is a causal relationship between 
the stressor and the veteran's present 
symptomatology.

8.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals


 



